ALLOWANCE

Allowable Subject Matter
Claims 1-10 and 15-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the gas/liquid separator and at least a portion of the suction pipe are located in the fan suction passage” as required in claim 1; “wherein the evaporator case includes a first cover provided above the evaporator and a second cover provided below the evaporator to support the evaporator, and the first cover is formed with a penetration hole through which the suction pipe passes” as required in claim 21; “a first pipe configured to be inclined downward toward a rear of the refrigerator; and a second pipe configured to extend upwards from the first pipe and connected to the gas/liquid separator” as required in claim 22; and “the first and second sections of the evaporator including first and second heat exchangers that are inclined from a central portion to opposite sides of the evaporator and have the at least one refrigerant pipe, and wherein the gas/liquid separator is provided in the fan suction passage which is formed between the first and second sections” as required in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763